 

Exhibit 10.17

 

AMENDMENT NO. 2 TO EMPLOYMENT AGREEMENT

This Amendment No. 2 to Employment Agreement dated as of December 16, 2004,
(this “Amendment”) is entered into with reference to the Employment Agreement
dated as of November 8, 2000, between Hard Rock Hotel, Inc., a Nevada
corporation (the “Company”), and James D. Bowen, an individual (“Executive”) (as
amended by an Amendment No. 1 dated September 7, 2001, the “Agreement”).  The
Company and Executive hereby agree as follows:

1.               Definitions.  Capitalized terms used herein are used with the
meanings set forth for those terms in the Employment Agreement.

2.               Termination for No Cause.  Section 7.5 of the Employment
Agreement is hereby amended to read in full as follows:

In addition to the right to terminate this Agreement pursuant to Sections 7.1,
7.2 and 7.3 of this Agreement, the Company shall have the right to terminate
this Agreement and Executive’s employment hereunder for any other reason or for
no reason.  In the event that the Company terminates this Agreement and
Executive’s employment hereunder pursuant to this Section 7.5, the Company shall
give ten (10) days prior written notice to Executive and pay a lump sum
termination fee to Executive in an amount equal to the greater of (i)
Three-Hundred and Twenty-Five Thousand Dollars ($325,000.00) or (ii) twelve (12)
months of the Executive’s base salary rate immediately prior to such termination
plus an amount equal to the average of the immediately preceding three (3)
year’s annual bonuses paid to Executive.  In addition, Executive shall be
provided medical, hospitalization, dental, vision, pharmacy and term group life
insurances, at no cost to Executive for a term of twelve (12) months after any
termination.  In addition, Executive shall be entitled to be paid any amounts
deferred or owed under any deferred compensation plan and be entitled to be paid
at a minimum a pro-rata share of any amounts that would have otherwise been due
to executive under any deferred bonus plan.

  Additionally, in the event of a Change in Control of the Company and if within
thirty (30) days after the Change in Control the Executive tenders his
resignation in conformity with Article 7.3 of the Agreement, Executive shall be
entitled to be paid a lump sum termination fee to Executive in an amount equal
to the greater of (i) Six-Hundred and Fifty Thousand Dollars ($650,000.00) or
(ii) twenty-four (24) months of the Executive’s base salary rate immediately
prior to such termination plus an amount equal to two (2) times the average of
the immediately preceding three (3) year’s annual bonuses paid to Executive. 
Executive shall also be provided medical, hospitalization, dental, vision,
pharmacy and term group life insurances, at no cost to Executive for a term of
twenty-four (24) months after any termination.  In addition, Executive shall be
entitled to be paid any amounts deferred or owed under any deferred compensation
plan and be paid at a minimum a pro-rata share of any amounts that would have
otherwise been due to executive under any deferred bonus plan.  A Change in
Control of the Company shall mean a change in control of a nature that would be
required to be reported in response to Item 403(c) of Regulation S-K; provided
that, without limitation, such a change in control shall not be deemed to have
occurred if Peter Morton is the beneficial owner as defined in Rule 13d-3 under
the Exchange Act, directly or indirectly, of securities of the Company
representing 51% or more of the combined voting power of the Company’s then
outstanding securities.

3.               Confirmation.  In all other respects, the terms of the
Employment Agreement are hereby confirmed.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date hereinabove set forth.

COMPANY:

 

EXECUTIVE:

 

 

 

Hard Rock Hotel, Inc., a Nevada corporation

 

 

 

 

 

 

 

 

By:

/s/ Peter A. Morton

 

/s/ James D. Bowen

 

Peter A. Morton, President

 

James D. Bowen

 

--------------------------------------------------------------------------------